SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL QUARTER ENDED JUNE 30, 2010 COMMISSION FILE NO.: 0-33513 GS ENVIROSERVICES, INC. Exact name of registrant as specified in its charter) Delaware 20-8563731 (State of other jurisdiction of (IRS Employer incorporation or organization) Identification No.) One Penn Plaza, Suite 1612, New York, NY (Address of principal executive offices) (Zip Code) (212) 994-5374 (Registrant’s telephone number including area code Check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company as defined in rule 12-b-2 of the Exchange Act Yes X No The number of outstanding shares of common stock as of August 20, 2010 was 7,605,054. GS ENVIROSERVICES, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED JUNE 30, 2010 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited) 3 Condensed Balance Sheets – June 30, 2010 (unaudited) and December 31, 2009 4 Condensed Statements of Operations – for the Three and Six Months Ended June 30, 2010 (unaudited) and 2009 (unaudited) 5 Condensed Statements of Cash Flows – for the Six Months Ended June 30, 2010 (unaudited) and 2009 (unaudited) 6 Notes to Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis 9 Item 3 Quantitative and Qualitative Disclosures about Market Risk 11 Item 4. Controls and Procedures 11 Part II Other Information Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Reserved 12 Item 5. Other Information 12 Item 6. Exhibits 13 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) FOR JUNE 30, 2010 3 GS ENVIROSERVICES, INC. AND SUBSIDIARIES CONDENSED BALANCE SHEETS JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 ASSETS: 6/30/10 12/31/09 Current assets: Cash $ $ Prepaid expenses Total current assets TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ EQUITY: Current liabilities: Accrued expenses and accounts payable Convertible debenture Total current liabilities Total liabilities: Stockholders’ equity (deficit): Common stock, $.0001 par value, 10,000,000,000 shares authorized; 15,573,594 shares issued and 7,605,054 outstanding Treasury stock, 7,968,540 shares at cost ) ) Additional paid-in capital Retained deficit ) ) Total stockholders’ equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The notes to the Condensed Financial Statements are an integral part of these statements. 4 GS ENVIROSERVICES, INC. AND SUBSIDIARIES CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) For the Three Months Ended For the Six Months Ended 6/30/10 6/30/09 6/30/10 6/30/09 Revenues $ Cost of revenues Gross profit Operating expenses: General and administrative expenses Total operating expenses Operating loss ) Other income (expense): Miscellaneous income Amortization of debt discount ) ) Cost of conversion feature ) ) ) Interest expense ) ) Total other income (expense), net ) Loss before provision for income taxes ) Provision for income taxes Net loss from continuing operations $ ) $ ) $ ) $ ) Loss per share Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share $
